Case: 20-40021      Document: 00515500978        Page: 1     Date Filed: 07/23/2020




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                   No. 20-40021                            FILED
                                 Summary Calendar                      July 23, 2020
                                                                      Lyle W. Cayce
                                                                           Clerk
Consolidated with 20-40022


UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee


v.

TOMAS MORENO-TURRUBIATES,
                                                Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:19-CR-498-1
                             USDC No. 1:15-CR-533-1


Before HIGGINBOTHAM, JONES and COSTA, Circuit Judges.
PER CURIAM:*
      Tomas Moreno-Turrubiates appeals the 52-month sentence imposed
after his guilty plea conviction for illegal reentry after removal. He also
appeals the revocation of his term of supervised release that was imposed in
connection with his prior conviction for illegal reentry. However, Moreno-
Turrubiates does not brief any argument as to his revocation or revocation

      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-40021    Document: 00515500978      Page: 2   Date Filed: 07/23/2020


                                  No. 20-40021
                                c/w No. 20-40022
sentence and, accordingly, has abandoned any related claim. See United States
v. Beaumont, 972 F.2d 553, 563 (5th Cir. 1992).
      Moreno-Turrubiates contends that the district court’s explanation for its
choice of sentence was inadequate in light of his arguments for a variance. We
review this argument under the plain error standard because Moreno-
Turrubiates did not raise this issue in the district court. See United States v.
Mondragon-Santiago, 564 F.3d 357, 360-61 (5th Cir. 2009). The explanation
given by the district court, though brief, was enough to satisfy us that the court
heard Moreno-Turrubiates’s arguments and plea for leniency and that it had
“a reasoned basis for exercising [its] own legal decisionmaking authority.” Rita
v. United States, 551 U.S. 338, 356 (2007). Moreno-Turrubiates has not shown
any procedural error, let alone plain procedural error.
      The judgment of the district court is AFFIRMED.




                                        2